DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks
No response has been filed since last office action dated 04/05/2022 has mailed.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8 and 12-17 of U.S. Patent No. 10,885,024 A1. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10,885,024 A1 and is covered by the U.S. Patent No. 10,885,024 A1 and the application are claiming common subject matter, as follows: 
U.S. Patent No. 10,885,024 A1
Instant Application
1. A system comprising a server, comprising a computing device coupled to a network and including at least one processor executing instructions within a memory which, when executed cause the system to: 



receive, from a first Graphical User Interface (GUI) on a first client device, a first user input comprising: a learning objective content associated with a learning curriculum, lesson, or assessment; and a plurality of value pairs defining: an intended audience for the learning objective content; a skill to be taught and assessed in association with the learning objective content; a learning scale score or range of scores measuring a proficiency associated with the skill, and indicating a stage at which a learning objective should be understood by a learner; and a client software application associated with the learning objective content and the plurality of value pairs; automatically convert the plurality of data pairs into at least one database record; store the learning objective content within a repository of electronic content in association with the at least one database record; generate an index, creating a map within the network to the learning objective content, the value pairs, and at least one data dictionary comprising at least one additional resource associated with the learning objective content; receive, from a second GUI on a second client device, a second user input comprising a request including a selection matching the intended audience, the skill, and the learning scale score or range; identify a client application from which the request was received; 

generate a Remote Procedure Call (RPC) customized to the client application; route the RPC as a request to an Application Programming Interface (API); execute, by the API according to the index, a database command: selecting the learning objective content from the database, ranked according to the learning scale score or range; and accessing the data dictionary; 


render, on the second GUI, a user interface control comprising at least one quick response (QR) code storing: at least one list item including a link to access the learning objective content; and at least one instruction for recreating the request.

1. A system comprising: a database coupled to a network and storing a plurality of learning objective content; and a server, comprising a computing device coupled to the network and including at least one processor executing instructions within a memory which, when executed cause the system to: 

receive, from a first Graphical User Interface (GUI) on a client device, a user input comprising a request for a learning objective content in the plurality of learning objective content, the user input including: a first selection of a skill to be taught and assessed in association with the learning objective content; and a learning scale score or range of scores measuring a proficiency associated with the skill, and indicating a stage at which a learning objective should be understood by a learner identify a client application associated with the learning objective content, from which the request was received; 


















generate a Remote Procedure Call (RPC) customized to the client application; route the RPC as a request to an Application Programming Interface (API); execute, by the API according to a map within the network to the learning objective content, a database command selecting the learning objective content associated in the database with the skill and the learning scale score or range; and 


render, on the GUI, a user interface control comprising at least one quick response (QR) code storing: at least one list item including a link to access the learning objective content; and at least one instruction for recreating the request. 
 
2. The system of claim 1, further comprising: a topic associated with an objective, a vocabulary item, or a grammar point; a selection of a range of language competency scores; the audience for the objective, the vocabulary item, or the grammar point; and a request to generate a list, within the selected range and appropriate for the audience, of the objective, the vocabulary item, or the grammar point.
2. The system of claim 1, wherein the instructions, when executed, further cause the system to: receive a second user input comprising a selected range of language competency scores; identify: a topic associated with an objective, a vocabulary item, or a grammar point; and the audience for the objective, the vocabulary item, or the grammar point; and receive a second request to generate a list, within the selected range and appropriate for the audience, of the objective, the vocabulary item, or the grammar point.
4. The system of claim 3, wherein an objective, a grammar point, or a vocabulary item are stored as at least one data record in the database.
3. The system of claim 2, wherein the instructions, when executed, further cause the system to store the objective, the vocabulary item, or the grammar point as at least one data record in the database.
5. The system of claim 4, wherein the at least one data record is indexed for mapping: the client application to the RPC; and the request from the client application to the database.
4. The system of claim 3, wherein the instructions, when executed, further cause the system to index the at least one data record for mapping: the client application to the RPC; and the request from the client application to the database.
6. The system of claim 4, wherein the at least one data record is inserted into the database from the plurality of value pairs comprising an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user.
5. The system of claim 3, wherein the instructions, when executed, further cause the system to: generate, from the user input, an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user; and insert the content of the XML file, the JSON object, or the comma-delimited text file into the at least one data record in the database.
7. The system of claim 3, wherein at least one parameter for configuring the RPC is stored within a mapping database.
6. The system of claim 1, wherein the instructions, when executed, further cause the system to: configure at least one parameter for the RPC; and store the at least one parameter within a mapping database.
8. The system of claim 7, wherein the mapping database includes at least one data record mapping a plurality of client applications to at least one database utilized by each of the plurality of the client applications.

7. The system of claim 6, wherein the instructions, when executed, further cause the system to store, within the mapping database, at least one data record mapping a plurality of client applications to at least one database utilized by each of the plurality of the client applications.
12. A method comprising the steps of: 





receiving, by a server comprising a computing device coupled to a network and including at least one processor executing instructions within a memory, from a first Graphical User Interface (GUI) on a first client device, a first user input, comprising: a learning objective content; and a plurality of value pairs defining: an intended audience for the learning objective content; a skill to be taught and assessed in association with the learning objective content; a learning scale score or range of scores measuring a proficiency associated with the skill, and indicating a stage at which a learning objective should be understood by a learner; automatically converting, by the server, the plurality of data pairs into at least one database record; storing, by the server, the learning objective content within a repository of electronic content in association with the at least one database record; generating, by the server, an index, creating a map within the network to the learning objective content, the value pairs, and at least one data dictionary comprising at least one additional resource associated with the learning objective content; generating, by the server, a Remote Procedure Call (RPC) customized to the client application; routing, by the server, the RPC as a request to an Application Programming Interface (API); executing, by the API according to the index, a database command: selecting the learning objective content from the database, ranked according to the learning 
scale score or range; and accessing the data dictionary; and rendering, by the server on the second GUI, a user interface control comprising at least one quick response (QR) code storing: at least one list item including a link to access the learning objective content; and at least one instruction for recreating the request.

receiving, by the server, from a second GUI on a second client device, a second user input comprising a request including a selection matching the intended audience, the skill, and the learning scale score or range identifying, by the server, a client application from which the request was received;


8. A method comprising: storing within a database coupled to a network, by a server, comprising a computing device coupled to the network and including at least one processor executing instructions within a memory, a plurality of learning objective content;
receiving, by the server, from a first Graphical User Interface (GUI) on a client device, a user input comprising a request for a learning objective content in the plurality of learning objective content, the user input including: a first selection of a skill to be taught and assessed in association with the learning objective content; and a learning scale score or range of scores measuring a proficiency associated with the skill, and indicating a stage at which a learning objective should be understood by a learner identifying, by the server, a client application associated with the learning objective content, from which the request was received; generating, by the server, a Remote Procedure Call (RPC) customized to the client application; routing, by the server, the RPC as a request to an Application Programming Interface (API); executing, by the API according to a map within the network to the learning objective content, a database command selecting the learning objective content associated in the database with the skill and the learning scale score or range; and rendering, by the server on the GUI, a user interface control comprising at least one quick response (QR) code storing: at least one list item including a link to access the learning objective content; and at least one instruction for recreating the request.












9. The method of claim 8, further comprising the steps of: receiving, by the server, a second user input comprising a selected range of language competency scores; identifying, by the server: a topic associated with an objective, a vocabulary item, or a grammar point; and the audience for the objective, the vocabulary item, or the grammar point; and receiving, by the server, a second request to generate a list, within the selected range and appropriate for the audience, of the objective, the vocabulary item, or the grammar point.


13. The method of claim 12, further comprising the step of storing, by the server, an objective, a grammar point, or a vocabulary item as at least one data record in the database.
10. The method of claim 9, further comprising the step of storing, by the server, the objective, the vocabulary item, or the grammar point as at least one data record in the database.
14. The method of claim 13, further comprising the step of indexing, by the server, the least one data record for mapping: the client application to the RPC; and the request from the client application to the database.
11. The method of claim 10, further comprising the step of indexing, by the server, the at least one data record for mapping: the client application to the RPC; and the request from the client application to the database. 
 
15. The method of claim 13, further comprising the step of inserting, by the server, the at least one data record into the database from the plurality of value pairs comprising an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user.
12. The method of claim 10, further comprising the steps of: generating, by the server from the user input, an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user; and inserting, by the server, the content of the XML file, the JSON object, or the comma-delimited text file into the at least one data record in the database.
16. The method of claim 12, further comprising the step of storing, by the server, within a mapping database, at least one parameter for configuring the RPC.
13. The method of claim 8, further comprising the steps of: configuring, by the server, at least one parameter for the RPC; and storing, by the server, the at least one parameter within a mapping database.
17. The method of claim 16, wherein the mapping database includes at least one data record mapping a plurality of client applications to at least one database utilized by each of the plurality of the client applications.
14. The method of claim 13, further comprising the step of storing, by the server within the mapping database, at least one data record mapping a plurality of client applications to at least one database utilized by each of the plurality of the client applications.
1. A system comprising a server, comprising a computing device coupled to a network and including at least one processor executing instructions within a memory which, when executed cause the system to: 



receive, from a first Graphical User Interface (GUI) on a first client device, a first user input comprising: a learning objective content associated with a learning curriculum, lesson, or assessment; and a plurality of value pairs defining: an intended audience for the learning objective content; a skill to be taught and assessed in association with the learning objective content; a learning scale score or range of scores measuring a proficiency associated with the skill, and indicating a stage at which a learning objective should be understood by a learner; and a client software application associated with the learning objective content and the plurality of value pairs; automatically convert the plurality of data pairs into at least one database record; store the learning objective content within a repository of electronic content in association with the at least one database record; generate an index, creating a map within the network to the learning objective content, the value pairs, and at least one data dictionary comprising at least one additional resource associated with the learning objective content; 
receive, from a second GUI on a second client device, a second user input comprising a request including a selection matching the intended audience, the skill, and the learning scale score or range; identify a client application from which the request was received; 

generate a Remote Procedure Call (RPC) customized to the client application; route the RPC as a request to an Application Programming Interface (API); execute, by the API according to the index, a database command: selecting the learning objective content from the database, ranked according to the learning scale score or range; and accessing the data dictionary; 
render, on the second GUI, a user interface control comprising at least one quick response (QR) code storing: at least one list item including a link to access the learning objective content; and at least one instruction for recreating the request.

15. A system comprising a server, comprising a computing device coupled to a network and including at least one processor executing instructions within a memory, the server being configured to: store, within a database coupled to the network, a plurality of learning objective content; 

receive, from a first Graphical User Interface (GUI) on a client device, a user input comprising a request for a learning objective content in the plurality of learning objective content, the user input including: a first selection of a skill to be taught and assessed in association with the learning objective content; and a learning scale score or range of scores measuring a proficiency associated with the skill, and indicating a stage at which a learning objective should be understood by a learner identify a client application associated with the learning objective content, from which the request was received; 



















generate a Remote Procedure Call (RPC) customized to the client application; route the RPC as a request to an Application Programming Interface (API); execute, by the API according to a map within the network to the learning objective content, a database command selecting the learning objective content associated in the database with the skill and the learning scale score or range; and render, on the GUI, a user interface control comprising at least one quick response (QR) code storing: at least one list item including a link to access the learning objective content; and at least one instruction for recreating the request.


2. The system of claim 1, further comprising: a topic associated with an objective, a vocabulary item, or a grammar point; a selection of a range of language competency scores; the audience for the objective, the vocabulary item, or the grammar point; and a request to generate a list, within the selected range and appropriate for the audience, of the objective, the vocabulary item, or the grammar point.
16. The system of claim 15, wherein the server is further configured to: receive a second user input comprising a selected range of language competency scores; identify: a topic associated with an objective, a vocabulary item, or a grammar point; and the audience for the objective, the vocabulary item, or the grammar point; and receive a second request to generate a list, within the selected range and appropriate for the audience, of the objective, the vocabulary item, or the grammar point.
4. The system of claim 3, wherein an objective, a grammar point, or a vocabulary item are stored as at least one data record in the database.
17. The system of claim 16, wherein the server is further configured to store the objective, the vocabulary item, or the grammar point as at least one data record in the database.
5. The system of claim 4, wherein the at least one data record is indexed for mapping: the client application to the RPC; and the request from the client application to the database.
18. The system of claim 17, wherein the server is further configured to index the at least one data record for mapping: the client application to the RPC; and the request from the client application to the database.
6. The system of claim 4, wherein the at least one data record is inserted into the database from the plurality of value pairs comprising an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user.
19. The system of claim 17, wherein the server is further configured to: generate, from the user input, an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user; and insert the content of the XML file, the JSON object, or the comma-delimited text file into the at least one data record in the database.
7. The system of claim 3, wherein at least one parameter for configuring the RPC is stored within a mapping database.
20. The system of claim 15, wherein the server is further configured to: configure at least one parameter for the RPC; and store the at least one parameter within a mapping database.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gargano et al. (U.S. Pub. No. 2003/0074370 A1) in view of Treves et al. (U.S. Patent No. 9,680,945 B1), further in view of Convent et al. (U.S. Pub. No. 2002/0016814 A1) and Durst, Jr. et al. (U.S. Pub. No. 2016/0132925 A1).
Regarding claim 1, Gargano teaches a system comprising: a database coupled to a network and storing a plurality of learning objective content (paragraph [0020], searches for courses and content stored in the system); and a server, comprising a computing device coupled to the network and including at least one processor executing instructions within a memory (Fig. 1, paragraph [0016]) which, when executed cause the system to: 
receive, from a first Graphical User Interface (GUI) on a client device, a user input comprising a request for a learning objective content in the plurality of learning objective content, the user input including: a first selection of a skill to be taught and assessed in association with the learning objective content (paragraph [0025], paragraph [0029], paragraph [0031], paragraph [0032], receiving the search for course component based on certain criteria; the criteria being entered including content level, curriculum taxonomy, competency level [competency score], sources, instructional type and region/country), but do not explicitly disclose: a learning scale score or range of scores measuring a proficiency associated with the skill, indicating a stage at which a learning objective should be understood by a learner identify a client application associated with the learning objective content, from which the request was received.
Treves teaches: a learning scale score or range of scores measuring a proficiency associated with the skill, indicating a stage at which a learning objective should be understood by a learner identify a client application associated with the learning objective content, from which the request was received (the interaction begin at (1), where a request for a skill-based content recommendation is transmitted from a user computing device to the interface server, the request may be transmitted based at least in part on explicit request by a user to receive a skill-based content recommendation, col. 9, line 34-39, Fig. 3-4; the content recommendation may utilize alternative or additional parameters to determine an expected difficulty of a content item, col. 11, line 41-43; perceiving a content item as less difficult where the content item corresponds to preferences of the user (e.g., as being authored by a preferred author, falling within a preferred genre, etc.), accordingly, where a content corresponds to the preferences of a customer, the content recommendation may reduce an expected difficulty of the content item, conversely, where a content item does not correspond to preferences of the user, the content recommendation server may increase the expected difficulty of the content item, col. 11, line 44-54; difficulty metrics may be generated for users of specific countries, age ranges, genders, interests, or other characteristics or demographics, col. 15, line 8-10, users within a first age range may perceive a content item as more (or less) difficult than similar users within a second age range, col. 15, line 3-5; utilizing non-skill based metrics in recommendation a content item, for example, where multiple content items fall within a desired expected difficulty range, the content recommendation server may utilize subject matter, genre, author or other preferences of the user in selecting a set of recommended content items, col. 55-60).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a learning scale score or range of scores measuring a proficiency associated with the skill, indicating a stage at which a learning objective should be understood by a learner identify a client application associated with the learning objective content, from which the request was received into searchable content system of Gargano.
Motivation to do so would be to include a learning scale score or range of scores measuring a proficiency associated with the skill, indicating a stage at which a learning objective should be understood by a learner identify a client application associated with the learning objective content, from which the request was received to provide more relevant content to the user.
Gargano  as modified by Treves do not explicitly disclose: generate a Remote Procedure Call (RPC) customized to the client application; route the RPC as a request to an Application Programming Interface (API).
Convent teaches: generating a Remote Procedure Call (RPC) customized to the client application; route the RPC as a request to an Application Programming Interface (API) (Convent, paragraph [0027]-[0028], paragraph [0031], the request from client application for data of database server; mapping of the parameter call with the procedure call for retrieving data from database). 


It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating a Remote Procedure Call (RPC) customized to the client application; route the RPC as a request to an Application Programming Interface (API) call into searchable content system of Gargano.
Motivation to do so would be to include generating a Remote Procedure Call (RPC) customized to the client application; route the RPC as a request to an Application Programming Interface (API) for enabling access to data collected by database stored procedure (Convent, paragraph [0009], line 4-5).
Gargano as modified by Treves and Convent further teach: execute, by the API according to a map within the network to the learning objective content, a database command selecting the learning objective content associated in the database with the skill and the learning scale score or range (Gargano, Fig. 7C-1 and 7C-2, paragraph [0031], paragraph [0032], paragraph [0033], line 1-2, executing the search using the defined criteria; after the search completed, the search display the results for review; noted, results of the search indicating the record that storing content that satisfy the defined criteria; while Convent teaches mapping the parameters of the call/request from the client to the store procedure call parameter for querying database tables; the store procedure could return 0 or more results set of data that satisfies the query (paragraph [0027]).
Gargano as modified by Treves and Convent do not explicitly disclose: render, on the GUI, a user interface control comprising at least one quick response (QR) code storing: at least one list item including a link to access the learning objective content; and at least one instruction for recreating the request.
Durst, Jr. teaches: 
render, on the GUI, a user interface control comprising at least one quick response (QR) code storing: at least one list item including a link to access the learning objective content; and at least one instruction for recreating the request (Fig. 4, paragraph [0019], [0033]-[0034], [0039], [0085]-[0086], providing a link to the content; the code may include a QR code or the like with a URL or the like that identified the address of a special purpose computer such as a server or database; Fig. 4 illustrates the QR code representing the content; the electronic executes the received URL, and generate the outputs a request to the designated server identified in the URL in the QR code; when the QR code is scanned, the request include a Cookie header, for example: ‘GET/M12345678HTTP/1.1 Host M.ABCCORP.COM cookie: email=myemail@example.org).
Regarding claim 6, Gargano as modified by Treves, Gargano, Durst Jr. teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the instructions, when executed, further cause the system to: configure at least one parameter for the RPC; and store the at least one parameter within a mapping database (Convent, paragraph [0029]-[0030], paragraph [0035], the stored procedure call parameter).
Regarding claim 7, Gargano as modified by Treves, Gargano, Durst Jr. teach all claimed limitations as set forth in rejection of claim 6, further teach wherein the instructions, when executed, further cause the system to store, within the mapping database, at least one data record mapping a plurality of client applications to at least one database utilized by each of the plurality of the client applications (Convent, Fig. 2, paragraph [0029]-[0030], paragraph [0035], paragraph [0036]-[0038], mapping the result set of database server to Java serialized objects for returning to client application, which is equivalent to wherein the instructions, when executed, further cause the system to store, within the mapping database, at least one data record mapping a plurality of client applications to at least one database utilized by each of the plurality of the client applications). 
As per claim 8, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 6 and is similarly rejected.
As per claim 14, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 7 and is similarly rejected.
As per claim 15, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
As per claim 20, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 6 and is similarly rejected.
Claims 2-4, 9-11 and 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Gargano et al. (U.S. Pub. No. 2003/0074370 A1) in view of Treves et al. (U.S. Patent No. 9,680,945 B1), Convent et al. (U.S. Pub. No. 2002/0016814 A1) and Durst, Jr. et al. (U.S. Pub. No. 2016/0132925 A1), further in view of Tesch et al. (U.S. Pub. No. 2014/0164507 A1).
Regarding claim 2, Gargano as modified by Treves, Convent and Durst, Jr. teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the instructions, when executed, further cause the system to: receive a second user input comprising a selected range of language competency scores; (Gargano, Fig. 7B-2, paragraph [0025], paragraph [0031], competency level is equivalent to a selection of a range of language competency scores); identify: a topic associated with an objective, a vocabulary item, or a grammar point (Gargano, paragraph [0031], the topic associated with course component is equivalent to a topic associated with an objective, a vocabulary item, or a grammar point) but do not explicitly disclose: an audience for the objective, the vocabulary item, or the grammar point.
Tesch teaches an audience for the objective, the vocabulary item, or the grammar point (paragraph [0311], audience of media content including demographic information such as generation, race, ethnicity, interest, age, educational level; in conjunction with course component of Gargano, it teaches an audience for the objective, the vocabulary item, or the grammar point as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include an audience for the objective, the vocabulary item, or the grammar point into searchable document system of Gargano.
Motivation to do so would be to include an audience for the objective, the vocabulary item, or the grammar point to dynamically generate videos on demand, in real time, dynamically or in a pre-set classification according to the set of video content portions that correspond to words or phrases of a text message (Tesch, paragraph [0084], line 18-21).
Gargano as modified by Treves, Convent, Durst Jr. and Tesch further teach: 
receiving a second request to generate a list, within the selected range and appropriate for the audience, of the objective, the vocabulary item, or the grammar point (Gargano, paragraph [0031]-[0033], providing the results according to search criteria request, which is equivalent to receiving a second request to generate a list, within the selected range and appropriate for the audience, of the objective, the vocabulary item, or the grammar point). 
Regarding claim 3, Gargano as modified by Treves, Convent, Durst Jr. and Tesch teach all claimed limitations as set forth in rejection of claim 2, further teach: wherein the instructions, when executed, further cause the system to store the objective, the vocabulary item, or the grammar point as at least one data record in the database (Gargano, paragraph [0020], courses and content stored in the system, which is equivalent to wherein the instructions, when executed, further cause the system to store the objective, the vocabulary item, or the grammar point as at least one data record in the database).
Regarding claim 4, Gargano as modified by Treves, Convent, Durst Jr. and Tesch teach all claimed limitations as set forth in rejection of claim 3, further teach wherein the instructions, when executed, further cause the system to index the at least one data record for mapping: the client application to the RPC; and the request from the client application to the database (Convent, paragraph [0027]-[0028], paragraph [0031], mapping of the parameter call with the procedure call for retrieving data from database, which is equivalent to wherein the at least one data record is indexed for mapping: the client application to a remote procedure call); and the request from the client application to the database (Convent, paragraph [0027], line 1-16, the request from client application for data of database server, which is equivalent to the request from the client application to the database).
As per claims 9-11, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 2-4 respectively and are similarly rejected.
As per claims 16-18, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 2-4 respectively and are similarly rejected.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gargano et al. (U.S. Pub. No. 2003/0074370 A1) in view of Treves et al. (U.S. Patent No. 9,680,945 B1), Convent et al. (U.S. Pub. No. 2002/0016814 A1), Durst, Jr. et al. (U.S. Pub. No. 2016/0132925 A1) and Tesch et al. (U.S. Pub. No. 2014/0164507 A1, further in view of Mullins et al. (U.S. Pub. No. 2002/0091702 A1).
Regarding claim 5, Gargano as modified by Treves, Convent, Durst Jr. and Tesch teach all claimed limitations as set forth in rejection of claim 3, but do not explicitly teach wherein the instructions, when executed, further cause the system to: generate, from the user input, an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user; and insert the content of the XML file, the JSON object, or the comma-delimited text file into the at least one data record in the database.
Mullins teaches wherein the instructions, when executed, further cause the system to: generate, from the user input, an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user; and insert the content of the XML file, the JSON object, or the comma-delimited text file into the at least one data record in the database (paragraph [0048], migrating and translating data from XML format, which is interpreted as wherein the instructions, when executed, further cause the system to: generate, from the user input, an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user; and insert the content of the XML file, the JSON object, or the comma-delimited text file into the at least one data record in the database).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the instructions, when executed, further cause the system to: generate, from the user input, an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user; and insert the content of the XML file, the JSON object, or the comma-delimited text file into the at least one data record in the database into searchable documents system of Gargano.
Motivation to do so would be to include w wherein the instructions, when executed, further cause the system to: generate, from the user input, an extensible markup language (XML) file, a JavaScript Object Notation (JSON) object, or a comma-delimited text file: input by a data entry user and confirmed by a second data entry user; or generated from a data extraction during a web crawl, using artificial intelligence according to input from the data entry user and the second data entry user; and insert the content of the XML file, the JSON object, or the comma-delimited text file into the at least one data record in the database to address a need for more efficient access and manipulation of data stores, systems having the flexibility and dynamic to attach data from a database to maps as objects and having the ability to map one or more databases to various objects in real time (Mullins, paragraph [0014], line 2-5).
As per claim 12, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 5 and is similarly rejected.
As per claim 19, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 5 and is similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168